                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                                            CIVIL ACTION
                                                            NO. 19-CV-10346-RWZ
DANIEL LINDBERG,
          Plaintiff,

VS.

WOODS HOLE, MARTHA’S VINEYARD AND
NANTUCKET STEAMSHIP AUTHORITY,
         Defendant.



                DEFENDANT'S ANSWER TO PLAINTIFFS COMPLAINT
                        AND DEMAND FOR JURY TRIAL


       Now comes the Defendant, Woods Hole, Martha’s Vineyard and Nantucket Steamship

Authority, in the above-entitled action, by and through its undersigned counsel, Clinton &

Muzyka, P.C., and files its Answer to Plaintiff’s Complaint as follows:


                           GENERAL FACTUAL ALLEGATIONS

1.     The Defendant denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 1 and, therefore, denies same.

2.     The Defendant admits the allegations contained in Paragraph 2.

3.     The Defendant admits the allegations contained in Paragraph 3.

4.     The Defendant admits the allegations contained in Paragraph 4.

5.     The Defendant admits that on February 26, 2016, the Plaintiff, Daniel Lindberg, was a

member of the crew of the M/V EAGLE. The Defendant denies the remainder of the

allegations contained in Paragraph 5.

6.     The Defendant admits the allegations contained in Paragraph 6.
                                                2


7.    The Defendant denies the allegations contained in Paragraph 7.

8.    The Defendant admits the allegations contained in Paragraph 8.

9.    The Defendant admits the allegations contained in Paragraph 9.

10.   The Defendant denies the allegations contained in Paragraph 10.

11.   The Defendant denies the allegations contained in Paragraph 11.

12.   The Defendant denies the allegations contained in Paragraph 12.

                                        JURISDICTION

13.   The allegations contained in Paragraph 13 are statements of law to which no answer is

required of this Defendant. To the extent and answer is required, the Defendant denies same.

14.   The allegations contained in Paragraph 14 are statements of law to which no answer is

required of this Defendant. To the extent and answer is required, the Defendant denies same.



                               COUNT I
       DANIEL LINDBERG VS. WOODS HOLE, MARTHA’S VINEYARD AND
                  NANTUCKET STEAMSHIP AUTHORITY
                       (JONES ACT NEGLIGENCE)

15.   Defendant realleges and reaffirms its responses to the allegations contained

in Paragraphs 1 through 14, inclusive as though fully set forth herein.

16.   The Defendant denies the allegations contained in Paragraph 16.

17.   The Defendant denies the allegations contained in Paragraph 17.

18.   The allegations contained in Paragraph 18 are statements of law to which no answer is

required of this Defendant. To the extent and answer is required, the Defendant denies same.

      WHEREFORE, the Defendant, Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority, prays that this Honorable Court dismiss with prejudice Count I of

Plaintiff’s Complaint together with an award of costs and reasonable attorneys’ fees.
                                                3


                              COUNT II
       DANIEL LINDBERG VS. WOODS HOLE, MARTHA’S VINEYARD AND
                  NANTUCKET STEAMSHIP AUTHORITY
             (GENERAL MARITIME LAW - UNSEAWORTHINESS)

19.   Defendant realleges and reaffirms its responses to the allegations contained

in Paragraphs 1 through 14, inclusive as though fully set forth herein.

20.   The Defendant denies the allegations contained in Paragraph 20.

21.   The Defendant denies the allegations contained in Paragraph 21.

22.   The allegations contained in Paragraph 22 are statements of law to which no answer is

required of this Defendant. To the extent and answer is required, the Defendant denies same.

      WHEREFORE, the Defendant, Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority prays that this Honorable Court dismiss with prejudice Count II of

Plaintiff’s Complaint together with an award of costs and reasonable attorneys’ fees.


                              COUNT III
       DANIEL LINDBERG VS. WOODS HOLE, MARTHA’S VINEYARD AND
                  NANTUCKET STEAMSHIP AUTHORITY
          (GENERAL MARITIME LAW – MAINTENANCE AND CURE)

23.   Defendant realleges and reaffirms its responses to the allegations contained

in Paragraphs 1 through 14, inclusive as though fully set forth herein.

24.   The Defendant denies the allegations contained in Paragraph 24.

      WHEREFORE, the Defendant, Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority prays that this Honorable Court dismiss with prejudice Count III of

Plaintiff’s Complaint together with an award of costs and reasonable attorneys’ fees.
                                                  4



                                     AFFIRMATIVE DEFENSES

       Now comes the Defendant, Woods Hole, Martha’s Vineyard and Nantucket Steamship

 Authority, and incorporates the following Affirmative Defenses into each Count of its Answer

 as more fully appears below.


       AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE

DEFENSE, the Defendant says that the Plaintiff’s underlying claim presents cause(s) of action

which are controlled by the General Maritime Law of the United States.

       AND FURTHER ANSWERING, AND AS A COMPLETE AN SEPARATE

DEFENSE, the Defendant says that the Plaintiff has failed to state a cause of action upon which

relief can be granted under all Counts of the Complaint.

       AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE

DEFENSE, the Defendant says that if the Plaintiff sustained personal injuries as alleged, which

is specifically denied, all or part of the alleged personal injuries claimed are barred by the

applicable statute of limitations.

       AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE

DEFENSE, the Defendant says that if the Plaintiff sustained personal injuries as alleged, which

is specifically denied, it was due to intervening and/or superseding causes for which the

Defendant is not responsible.

       AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE

DEFENSE, the Defendant says that if the Plaintiff sustained personal injuries as alleged, which

is specifically denied, it was due to the action and/or omissions of individuals for whom the

Defendant is not legally responsible.
                                                 5


       AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE

DEFENSE, the Defendant says that if the Plaintiff sustained injury as alleged, which is

specifically denied, those injuries were the result of an Act of God for which the Defendant is not

legally responsible.

       AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE

DEFENSE, the Defendant says that if the Plaintiff was injured as alleged, which is specifically

denied, it was due in whole or in part to the Plaintiff’s own negligence, intentional actions, and

failure to exercise the degree of care, skill, and knowledge in the performance of his work

reasonably to be required of Plaintiff’s experience and not due to any negligence or fault on the

part of the defendant nor any person or persons for whom the Defendant may be legally

responsible.

       AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE

DEFENSE, Defendant states that if liability is found in favor of Plaintiff, which is specifically

denied, then the damages must be reduced proportionally by the degree of comparative

negligence on the part of Plaintiff.

        AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE

DEFENSE, Defendant states that if Plaintiff was injured as alleged, which is specifically denied,

said injury resulted in whole or in part from a known, open and obvious condition.

       AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE

DEFENSE, the Defendant says that if the Plaintiff was injured as alleged, which is specifically

denied, such injury was without the fault, knowledge, or privity of the defendant; that the

damages claimed herein exceed the value of the vessel, including her pending freight; and the

Defendant herewith claims benefit of any and all laws and statutes of the United States of
                                                  6


America, including but not limited to, Limitation of Liability of the Defendant, 46 USCA, §

30501 et. seq.

       AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE

DEFENSE, the Defendant says that the Plaintiff’s claims are barred through waiver and/or

estoppel.

       AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE

DEFENSE, the Defendant says that the Plaintiff’s claims are barred through his failure to

mitigate his damages.

       AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE

DEFENSE, the Defendant says that the Plaintiff’s claims for Maintenance and Cure are barred

because all Maintenance and Cure has been satisfied.

        AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE

DEFENSE, Defendant states that if liability is found in favor of Plaintiff, which is specifically

denied, then the damages must be reduced by the amount of Maintenance and Cure previously

paid by Defendant.

        AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE

DEFENSE, Defendant says that Plaintiff’s claim for Maintenance and Cure is barred because

Plaintiff has reached Maximum Medical Improvement and/or is Fit for Duty.

            AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE

DEFENSE, Defendant says that Plaintiff’s claim for Maintenance and Cure is barred because his

claimed ailments are the result of a preexisting condition that he failed to disclose.
                                                  7


         AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE

DEFENSE, Defendant says that Plaintiff’s claim for Maintenance and Cure is barred because his

injury did not result and/or manifest while in the service of the ship.

       AND FURTHER ANSWERING, AND AS A COMPLETE AND SEPARATE

DEFENSE, the Defendant says it reserves the right to claim any and all additional Affirmative

Defenses that may become apparent as discovery progresses.

       WHEREFORE, the Defendant, Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority, prays that the above Complaint be dismissed with prejudice and the

Defendant be awarded it attorney’s fees and costs and such other relief as the Court deems just

and appropriate.



      The Defendant claims TRIAL BY JURY on all issues so triable raised in Plaintiffs’
Complaint, Defendant’s Answer, and Affirmative Defenses contained herein with the exception
of Limitation of Liability which is unique for the Court’s determination.



                                                      By its attorney,

                                                      CLINTON & MUZYKA, P.C.

                                                      “/s/ Robert E. Collins”
                                                      Thomas J. Muzyka
                                                      BBO NO: 365540
                                                      Robert E. Collins
                                                      BBO NO: 555843
                                                      88 Black Falcon Avenue
                                                      Suite 200
                                                      Boston, MA 02210
                                                      (617) 723-9165
                                                      Fax#: (617) 720-3489
                                                      Email: rcollins@clinmuzyka.com
                                                 8




                                  CERTIFICATE OF SERVICE

Pursuant to Local Rule 5.2, I hereby certify that the above document filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non registered participants on June
3, 2019.
                                                         “/s/ Robert E. Collins”
                                                         Robert E. Collins
